Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 is objected to because of the following informalities:  in line 2, “filler” is misspelled “filer”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0041776 (Reinardt et al) in view of EP 2325241 (Bates et al) further in view of US 2012/0029114 (Francik et al.).   
Regarding claim 1, Reinardt discloses a tire having a tread comprising: (a) a first tread cap layer (outer tread cap layer 50) which is adapted to being ground contacting, wherein the first tread cap layer comprises a first rubber composition (see paragraph 0017); and 
(b) a second tread cap layer (inner tread cap layer 60) arranged radially inside of the first tread cap layer and supporting the first tread cap layer (see Figure 1, components 50, 60), wherein the second tread cap layer comprises a second rubber composition which is different from the first rubber composition (see paragraph 0018);
Wherein the rebound resilience of the first rubber composition, as determined at a temperature of 100 degrees C, is 49-61% (see Table, paragraph 0019), which is within the claimed range of 45-65%, and a rebound resilience of the second rubber composition, as determined at a temperature of 100 degrees C, is 62-75% (see Table, paragraph 0019), which is within the claimed range of 60-75% and wherein said rebound resilience of the second rubber composition, as determined at a temperature of 100 degrees C, is at least 3% higher than said rebound resilience of the first rubber composition (60% is at least 3% higher than 45%), as determined at a temperature of 100 degrees C.  Reinardt does not state the type of instrument used to test rebound resiliencies of the rubber compositions; however, DIN 53512 is a well-known resiliency testing standard that would have been obvious to one having ordinary skill in the art.  
Reinardt does not state the specific composition to be used for the first rubber composition and the second rubber composition, only that the rebound resilience at 100C for the outer tread cap (50) should be in a range of 43-67%, and for the inner tread cap (60) 56-80% (see Table paragraph 0018); and that the rebound resilience at 23C for the outer tread cap (50) should be in a range of 14-28%, and for the inner tread cap (60) 26-46% (see Table paragraph 0018).  The preferred rebound resilience of the first and second rubber compositions at a temperature of 0 degrees C is not stated.  Bates discloses a rubber composition for tire tread caps having a rebound resilience at 100C of 51.4%, and a rebound resilience at 23C of 24.5% (see Table 8, page 12 composition, and claims 10-12, page 14).  The same composition further has a rebound resiliency at 0C of 10.4%, which is within applicant’s claimed range of 10-25%.  Bates teaches that their disclosed compositions provide improved abrasion resistance.  It would have been obvious to one having ordinary skill in the art before the time of filing that the rubber composition of Bates could be used as the composition for tread cap layer 50 of Reinardt, in order to produce a tire having improved abrasion resistance.  Additionally, it meets the desired rebound resilience of Reinardt at 23C and 100C listed in the Table at paragraph 0018.  With regards to tread cap layer 60 Reinardt states that the composition should have a low rolling resistance.   Francik discloses a rubber composition for tire treads having a low rolling resistance (see paragraph 0073).  The composition of Francik has a rebound resilience at 100C of 70%, and a rebound resilience at 23C of 44% (see Table 2, page 7).  The same composition further has a rebound resiliency at 0C of 15%, which is within applicant’s claimed range of 15-35%.  It would have been obvious to one having ordinary skill in the art before the time of filing that the rubber composition of Francik could be used as the composition for tread cap layer 60 of Reinardt, as it provides the desired low rolling resistance and meets the requirements for rebound resilience at 23C and 100C listed in the Table at paragraph 0018.  Using the compositions of Bates and Francik for the tread cap layers of Reinardt would further meet the limitation in claim 1, that the rebound resilience of the first rubber composition is at least 5% lower than the rebound resilience of the second rubber composition as determined at a temperature of 0C (10.4% is at least 5% lower than 15%; 4.6% rounds to 5%).
Regarding claim 10, the first rubber composition and the second rubber composition are further comprised of a reinforcing filler, wherein the reinforcing filler is comprised predominantly of silica which is present at a level of 120 (see Table 7, page 11) which is within the claimed range of 90-200 phr. 
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0041776 (Reinardt et al) in view of EP 2325241 (Bates et al) further in view of US 2012/0029114 (Francik et al.) further in view of US 2021/0260925 (Bruneau et al).
Reinardt in view of Bates and Francik discloses a tire having a tread as explained above.  Regarding claim 2, the tread disclosed by Reinardt further comprises at least one circumferential groove and/or at least one groove separating two tread ribs, and wherein at least one groove has a radial depth d extending from the radially outermost surface of the unworn tread to a bottom of the groove (see paragraph 0012 and Figure 1).  The radial depth d of the Reinardt tread is only disclosed as D, without any numerical parameters.  However, it is well known in the art for passenger tires to have main groove depths of 6-10 mm (see Bruneau paragraph 0041), which overlaps applicant’s claimed range of 4 mm plus a radial length t.  It would have been obvious to one having ordinary skill in the art before the time of filing to provide a groove depth as disclosed by Bruneau, in order to produce a tire having a typical groove depth for passenger tires.  Reinardt also discloses that the first tread cap layer extends radially inward to a depth of from 50-110% of the depth D (see paragraph 0016).  Given a known main groove depth of 6 mm, the depth of first tread cap layer would range from 3-6.6 mm, which encompasses the range recited in claim 6.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.
Regarding claim 3,  Reinardt further discloses that the dividing line between the inner and outer cap can be v shaped on at least one rib (see paragraph 0016).  In an embodiment where the outer cap layer extends radially inward to a depth of 50%, the remaining 50% plus the sides adjacent the v-shape would be composed of the inner tread cap layer.  This would put the radial thickness of the second tread cap layer within a range of 60-90%, as recited in the claim.  
Regarding claims 4 and 5, in Figure 1 of Reinardt, it appears that the first tread cap layer has over at least 90% of its axial width a radial thickness within a range of t to t+1 mm.  
Regarding claim 6, given a known main groove depth of 6 mm (as suggested by Bruneau), the depth of first tread cap layer would range from 3-6.6 mm, which encompasses the claimed range of 3-5 mm.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.
Claims 7, 8, 11, 12, 16  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0041776 (Reinardt et al) in view of EP 2325241 (Bates et al) further in view of US 2012/0029114 (Francik et al.) further in view of US 2012/0012236 (Sandstrom et al.).  
Reinardt modified by Bates and Francik discloses a tire as discussed above.  Regarding claim 7, Reinardt further discloses a tread base layer radially inside of the first and second tread cap layers and supporting the second tread cap layer, wherein the tread base layer is comprised of a third rubber composition which is different from the first and second rubber compositions (see paragraph 0015, “three layers of different rubber compositions”, Figure 1, component 70).  Reinardt does not disclose the composition details of the tread base layer 70.  However, Sandstrom discloses a rubber composition for a tread base layer having a rebound resilience as determined at a temperature of 100C of 80.7% (see Table 2, page 6).  Sandstrom teaches that such a rubber composition when used as a tread base layer can help improve rolling resistance and fuel economy (see paragraph 0087).  Such a teaching would have motivated one having ordinary skill in the art before the time of filing to use the composition disclosed by Sandstrom as the base layer for the tire of Reinardt, in order to improve fuel economy.  The use of such a base layer with a rebound resilience at a temperature of 100C of 80.7% would be at least 10% higher than the rebound resilience of the second rubber composition of 70% in a tire produced as explained above regarding Reinardt modified in view of Francik.    
Regarding claim 8,  in Figure 1 of Reinardt, it appears that the tread base layer has over at least 70% of its axial width a radial thickness which is within the range of 5-30% the maximum radial thickness of the first tread cap layer.  
Regarding claim 11, the base layer disclosed by Sandstrom  further has a filler, wherein the filler is comprised predominantly of carbon black and is present at a level of 56 phr, which is within applicant’s claimed range of at least 30 phr (see Table 1, paragraph 0109).  There is no silica listed in the composition, so it is at a level of no more than 30 phr as claimed.   
Regarding claim 12, the first rubber composition (disclosed by Bates) is comprised of 60-90 phr of at least one diene-based rubber (paragraph 0006 of Bates), which is within applicant’s claimed range of 50-100 phr.  Silica is also present in an amount of 120 phr (see Table 7, page 11 of Bates), which is within applicant’s claimed range.   The second rubber composition (disclosed by Francik) is comprised of 50-80phr of at least one diene-based rubber (paragraph 0013 of Francik), which is within applicant’s claimed range of 50-100 phr.  Silica is also present in an amount of 40-110 phr (see paragraph 0018 of Francik), which overlaps applicant’s claimed range of 90-150 phr.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05. 
Regarding claim 16, the first rubber composition (disclosed by Bates) is comprised of 60-90 phr of a solution styrene-butadiene rubber (see paragraph 0004), which is within applicant’s claimed range of 55-100 phr.  
Regarding claim 17, the second rubber composition (disclosed by Francik), is comprised of silica at a level of 40-110 phr (see paragraphs 0018-0019) , which overlaps the claimed range of 90-115 phr. The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0041776 (Reinardt et al) in view of EP 2325241 (Bates et al) further in view of US 2012/0029114 (Francik et al.) further in view of US 2012/0012236 (Sandstrom et al.) further in view of US 5,997,673 (Sandstrom et al.)
Reinardt in view of Bates, Francik and Sandstrom discloses a tire as explained above.  A specific thickness of the tread base layer is not recited by Reinardt.  However, Sandstrom ‘673 discloses that the thickness of base layers of passenger tires is typically in the range of 0.6-2 mm (see column 5, lines 35-39 ), which is within applicant’s claimed range of 0.2-2 mm.  It would have been obvious to one having ordinary skill in the art before the time of filing to provide a base layer for Reinardt having a width between the range disclosed by Sandstrom as being a typical size.  
Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0041776 (Reinardt et al) in view of EP 2325241 (Bates et al) further in view of US 2012/0029114 (Francik et al.) further in view of US 2012/0012236 (Sandstrom et al.) further in view of  US 2016/0159157 (Jacoby et al).  
Regarding claim 13, Reinardt in view of Bates, Francik and Sandstrom disclose a tire as explained above.  The first rubber composition (disclosed by Bates) may also include 0.5-8 phr of a resin (see paragraph 0032), which overlaps applicant’s claimed range of 5-60 phr.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05. 
It is not disclosed what type of resin is used in Bates; however, Jacoby discloses a rubber composition for tire tread caps with similar properties where resins such as coumarine-indene, petroleum, terpene polymers and  styrene/alphamethyl styrene are used (see paragraphs 0046-0047).  Jacoby further discloses that these resins have softening points in a range from 10-160 degrees C.  Jacoby teaches that using styrene/alphamethylstyrene is particularly beneficial for viscoelastic properties produced in the composition (see paragraph 0055).  It would have been obvious to one having ordinary skill in the art before the time of filing, that any known resin could be used in the composition of Bates.  Selecting styrene/alphamethylstyrene or others listed as the resin would help one having ordinary skill in the art achieve desirable viscoelastic properties.           
Regarding claims 14 and 15, the first rubber composition (disclosed by Bates) is also comprised of up to 70 phr of a vegetable oil (see paragraph 0019), which encompasses applicant’s claimed range of 3-20 phr.  The examiner takes note of the fact that the prior art range encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05. 
Bates does not disclose what particular type of vegetable oil is used; however, Jacoby discloses a rubber composition for tires having similar properties including the use of vegetable oil, and suggests sunflower and soybean oil can be used (see paragraph 0045). It would have been obvious to one having ordinary skill in the art before the time of filing that sunflower or soybean oil could be selected as the vegetable oil for Bates, based on the teaching of Jacoby that they are suitable vegetable oils for inner and outer tire cap rubber composition layers.  
Regarding claim 18, the first rubber composition (disclosed by Bates) is comprised of 10 phr of butadiene rubber (see Table 7, page 11), which is within the claimed range of 5-20 phr; and 60-90 phr of a solution styrene-butadiene rubber (see paragraph 0004), which overlaps applicant’s claimed range of 55-100 phr.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05. Bates does not state the glass transition temperature of the polybutadiene rubber; however, it is disclosed that the it is a cis 1,4 polybutadiene rubber having at least a 90% cis 1,4 content. Jacoby teaches that cis 1,4 polybutadiene rubber having a cis 1,4 content of greater than 95 percent has a glass transition temperature of -80 to -110 C, which overlaps the claimed glass transition temperature range.  It would have been obvious to one having ordinary skill in the art before the time of filing that any known cis 1,4 polybutadiene rubber meeting the requirement of at least 90% cis 1,4 content could be used as the polybutadiene rubber in the Bates composition.  
Regarding claim 19, the second rubber composition (disclosed by Francik) comprises a pre-silanized precipitated silica ( see paragraph 0011).  
Regarding claim 20, the second rubber composition (disclosed by Francik) is comprised of 5-40 phr of polyisoprene rubber (see paragraph 0013), which overlaps the claimed range of 5-20 phr; 10-40 phr of polybutadiene rubber (see paragraph 0013), which overlaps the claimed range of 5-20 phr; and 50-80 phr of the solution styrene-butadiene rubber (see paragraph 0013), which overlaps the claimed range of 60-90 phr.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WENDY L BOSS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749